*And now, August 8, 1785, Sitgreaves filed defendant’s affidavit of a just defence, and obtained a rule to show cause, why the proceedings in the bail-bond suit should not be stayed, on paying costs, pleading issu-ably in the original action, taking short notice of trial, and consenting that the judgment on the bail-bond should stand as a security. He cited Birch v. *135Graves, Barnes’s Notes 74; Otway v. Cockayne, Ibid. 35; Seaber v. Powell, Ibid. 91; Morley v. Carr, Ibid. 112.
On the 13 th of August, Sergeant, for the plaintiff, showed cause ; but, after argument, the rule was made absolute, (a)

 Priestman v. Keyser, 4 Binn. 344; Union Bank v. Kraft, 2 S. & R. 284; McFarland v. Holmes, 5 Id. 50; Kinsey v. Kraft, 1 Bro. 250; Fitler v. Probasco, Id. 238; Bank v. Lassel, 2 Yeates 387. And see Bobysball v. Openheimer, 4 W. C. C. 388.